Relator, D. J. McDaniel, in his petition filed herein seeks a mandamus to compel J. T. Robison, Commissioner of the General Land Office, to issue to him a permit to prospect for oil and gas on Sections Nos. 30 and 32, Block 94, Certificates Nos. 3984 and 3987, G. C.  S. F. Railway Co. Survey, each containing 640 acres of land, in Pecos County, Texas, under the Permit and Lease Act of 1917.
This land had been awarded to T. F. Hickox on March 10, 1909, classified as "mineral," and was sold with a reservation of the minerals to the State of Texas.
In all essential respects this case is identical with that of Greene v. Robison et al., opinion this day delivered (ante, p. 516), except that there is a controversy between relator McDaniel and co-respondent J. E. Bowen as to which is entitled to receive a permit on said land. Each of them prays for a mandamus requiring said respondent Robison to issue to him a permit.
Under the authority and provisions of the so-called Relinquishment Act, I. G. Yates, individually and as agent for the State of Texas, executed oil and gas leases on the land described in relator's petition to the Transcontinental Oil Company and to the Mid-Kansas Oil  Gas Company.
Respondent Robison refused to issue to either relator McDaniel or to co-respondent Bowen a permit, on the ground that the 1917 Permit and Lease Act had been repealed and superseded by the so-called Relinquishment Act of 1919. *Page 546 
In the case of Greene v. Robison et al., opinion this day delivered (ante, p. 516), we upheld the constitutionality and validity of the said Relinquishment Act. Under the authority of that case, the petitions of relator McDaniel and co-respondent J. E. Bowen for mandamus are both denied.